 1   HEATHER E. WILLIAMS, CA SBN 122664
     Federal Defender
 2   MEGAN T. HOPKINS, CA SBN 294141
     Assistant Federal Defender
 3   Designated Counsel for Service
     801 I Street, 3rd Floor
 4   Sacramento, CA 95814
     Telephone: (916) 498-5700
 5   Fax: (916) 498-5710
 6   Attorneys for Defendant
     SANTOS YBARRA
 7
 8                           IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                       Case No. 1:17-cr-0250-LJO-SKO
12                    Plaintiff,                     STATUS REPORT RE: SOBER LIVING
                                                     HOME; REQUEST TO VACATE STATUS
13   vs.                                             CONFERENCE; ORDER
14   SANTOS YBARRA,                                  JUDGE: Hon. Lawrence J. O’Neill
15                    Defendant.
16
17          Defendant, Santos Ybarra, by and through his counsel, Assistant Federal Defender
18   Megan T. Hopkins, hereby submits the following status report regarding Mr. Ybarra’s progress
19   at the Christian Sober Living Home in Clovis, CA.
20          Mr. Ybarra entered the Christian Sober Living home on November 19, 2019 in Clovis,
21   CA. Since that time, Mr. Ybarra has been in compliance with all “house rules” including regular
22   attendance at group outpatient drug treatment meetings, AA/NA attendance, church/prayer group
23   attendance. Mr. Ybarra has already obtained full-time employment at Jack’s Tire and Oil in
24   Fresno, CA and has been receiving overtime hours in addition to his regular 40-hour workweek.
25   Mr. Ybarra is hoping to meet with a representative from Project Rebound in the coming weeks to
26   discuss his enrollment in college coursework.
27          In light of Ms. Ybarra’s progress, it is the request of this counsel that the status
28   conference in this matter be vacated, and that the matter proceed to sentencing as scheduled on
 1   January 21, 2020 at 8:30 a.m. The government is in agreement and joins in this request.
 2
 3                                                Respectfully submitted,
 4
                                                  HEATHER E. WILLIAMS
 5                                                Federal Defender
 6
 7   Date: December 6, 2019                       /s/ Megan T. Hopkins
                                                  MEGAN T. HOPKINS
 8                                                Assistant Federal Defender
                                                  Attorneys for Defendant
 9                                                SANTOS YBARRA
10
11
12                                              ORDER
13            The status conference currently scheduled for December 16, 2019 at 8:30 a.m. is hereby
14   vacated. Defendant is ordered to appear for sentencing on January 21, 2020 at 8:30 a.m.
15
16   IT IS SO ORDERED.
17       Dated:        December 6, 2019                    /s/ Lawrence J. O’Neill _____
18                                                UNITED STATES CHIEF DISTRICT JUDGE

19
20
21
22
23
24
25
26
27

28

      fggfff Status Report
      Ybarra/                                       -2-
